internal_revenue_service uniform issue list easury department of pr washington dc contact person telephone number in reference to t ep ra t3 date oct legend employer a company b company c company d project m congregation n plan x plan y dear this is in response to your request for a ruling dated date submitted by your authorized representative with respect to an arrangement under sec_403 of the internal_revenue_code letters dated date date date date and date supplemented the request employer a is an organization described in sec_501 of the code the board_of trustees of employer a established plan x effective empioyer a has amended and restated plan x effective as of t all contributions under plan x are used to purchase individual annuities issued to each participant under plan x employees can purchase tax-sheltered annuities from ts page company b company c or company d all contributions made by employer a are used to purchase annuities from companies b c or d as directed by participants all contracts are designed to meet the requirements of sec_403 of the code only eligible employees may participate in plan x eligible_employee is defined in article xi of plan x as any regular faculty_member or any regular non-faculty employee classified as exempt who is employed by employer a however certain administrators who were first employed by employer a prior to and who made an irrevocable election to participate in plan y shall not be an eligible_employee a non-faculty employee i who was first employed by employer a prior to ii who was eligible to participate in plan y prior to and ji whose position was classified as exempt pursuant to project m shall not be an eligible_employee if such employee made an irrevocable election effective to remain a participant in plan y a non-faculty employee i who was first employed by employer a prior to ii who was eligible to participate in plan x prior to and iii whose position was classified as non-exempt pursuant to project m shail be an eligible_employee if such employee made an irrevocable election effective to continue participating in plan x any leased_employee deemed to be an employee of employer a shall not be an eligible_employee eligible_employee shall not include i employees whose employment is incidental to their educational program ii adjuncts iii post-doctoral research associates iv interns v visiting scholars vi employees whose employment with employer a is temporary vii employees hired on a project basis or for a short-term assignment or viii exempt employees in any subcategory of an employee classification level a member of a religious_order other than a member of congregation n shall be an eligible_employee only in the event the member or the member's order so elects and a member of congregation n shall be a member only in the event that order so elects plan x provides for three types of contributions non-elective non-matching contributions including mandatory participant contributions under sec_3_1 of plan x which are required of all eligible employees as a condition_of_employment and university contributions under sec_3_1 salary reduction contributions under sec_3_1 b and rollover_contributions of eligible rollover distributions under sec_3_1 participants may contribute under the salary reduction agreement a percentage of their regular salary to plan x in excess of percent of such regular salary subject_to the limits on elective_deferrals an eligible_employee may enter into a salary reduction agreement with employer a agreeing to contribute each pay_period elective_deferral contributions to plan x such contributions are made on a tax-deferred basis and such contributions shall reduce the regular salary otherwise payable to the participant and shall be paid in cash to companies b c or d the salary reduction agreement shall be effective only with respect to regular salary received on or after the date such agreement is executed and shall be binding on the parties and irrevocable with respect to the regular salary earned while the salary reduction agreement is in effect a participant may suspend the salary reduction agreement with respect to amounts not yet earned page an eligible_employee may contribute to plan x in cash as a rollover_contribution a prior distribution from a tax-sheltered annuity plan described in sec_403 of the code sec_3_7 of plan x provides that a distributee receiving an eligible_rollover_distribution under plan x may elect to have the distribution rolled over in a direct_rollover to an eligible retirement pian contributions to plan x in any plan_year when combined with any other contributions made on behalf of a participant in plan x are limited to the amount of the exclusion_allowance as set forth in sec_403 of the code as provided in sec_3_2 of plan x the maximum amount of elective_deferrals under plan x combined with elective_deferrals under any cash or deferred arrangements under sec_401 sec_408 or sec_403 are limited under sec_3_2 of plan x to dollar_figure as increased by the cost of living adjustment for the year pursuant to sec_3_2 of plan x this limitation may be increased by a qualified_participant if a participant has more than years_of_service with employer a sec_3_2 of plan x limits overall annual_additions to those of sec_415 of the code under sec_3_2 of plan x the limits set forth in plan x pertaining to sec_415 of the code shall be adjusted to take benefits accrued under other plans of employer a into account under plan x all contributions to plan x will be nontransferable sec_4 and nonforfeitable sec_5 pursuant to section of plan x the entire_interest of each participant will commence distribution beginning no later than april of the calendar_year following the calendar_year in which the participant attains age over the life of the participant or over the lives of the participant and a designated_beneficiary in the case of a participant who attained age before date distributions need not commence until april following the calendar_year in which the participant terminates service with employer a effective date and notwithstanding anything to the contrary in section each participant who has attained age in calendar years or may elect to defer commencement of his or her entire_interest under plan x until april of the calendar_year following the later of the calendar_year in which such participant attains age or the calendar_year in which such participant actually retires pursuant to section a of plan x distributions from the annuity_contracts may not be made prior to the time any participant separates from service dies or becomes disabled or attains age no distributions may be made on account of a participant's financial hardship except to the extent that the participant is otherwise entitled to a distribution under plan x section provides that all distributions will be made in accordance with sec_401 of the code including the minimum distribution incidental benefit requirements of sec_1 a -2 of the proposed income_tax regulations based on the foregoing you request the following rulings ll7 page plan x satisfies the requirements of the internal_revenue_code as applicable to a b program and amounts contributed on behalf of employees by employer a other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code plan x as designed satisfies the nondiscrimination requirements applicable to b plans plan x correctly sets forth the limitations of sec_401 sec_402 sec_403 and sec_415 and e of the code applicable to b plans plan x’s method_of_accounting for benefits accruing under plan y is permissible under sec_403 of the code plan x’s treatment of contributions which exceed the limits under sec_403 of the code is permissible plan x correctly sets forth the method to calculate the any year limit under sec_415 of the code sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date the requirements of sec_401 regarding direct rollovers are met in addition this section requires that for distributions made after date page sec_401 of the code generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_401 specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code requires that the contract be nontransferable sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any page organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 sec_415 of the code states that in the case of amounts contributed for an annuity_contract described in sec_403 for any year in the case of a participant who is an employee of an educational_organization a hospital a home health service agency a health and welfare service agency or a church convention or association of churches or an organization described in sec_414 at the election of the participant there is substituted for the amount specified in paragraph b the least of i percent of the participant's includible_compensation as defined in sec_403 plus dollar_figure ii the amount of the exclusion_allowance determined for the year under sec_403 or iii dollar_figure in this case you represent that employer a an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees all contributions and the eamings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract the restrictions of transferability are present in plan x as required by sec_401 g of the code plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and sec_415 of the code also the salary reduction agreement which each eligible_employee of employer a who becomes a participant in plan x may elect to enter into meets all of the applicable_requirements of the code and regulations accordingly we conclude with respect to ruling requests one three and six that plan x satisfies the requirements of the internal_revenue_code as applicable to a b program and amounts contributed on behalf of employees by employer a other than employee after-tax contributions shall be excluded from the employees’ gross_income in the year of contribution to the extent such amounts do not exceed the applicable limits described in the code we also conclude that plan x correctly sets forth the limitations of sec_402 sec_403 and sec_415 including c b and e of the code applicable to b plans this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated date date and date and will have no effect unless such proposed amendments are adopted ozold page we are unable to address ruling_request two that part of ruling_request three that asks us to rule on sec_401 and ruling requests four and five because this ruling is limited to the form rather than the operation of pian x excluding any form defects that may violate the nondiscrimination requirements of sec_403 and sec_401 this ruling does not extend to any operational violations of sec_403 of the code by plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter cc sed
